Citation Nr: 0505280	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  95-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980, and from February 1981 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for PTSD and an application to reopen a claim for 
service connection for a psychiatric disorder other than 
PTSD.  In a March 2003 decision, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  Thus, the claim currently in appellate status is 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

In June 2003, the Board remanded the case for further 
development.  Most of the requested development has been 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
obtain all relevant Federal records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002).  VA must make reasonable efforts 
to obtain the records.  38 U.S.C.A. § 5103A(b) (West 2002).  
On the recent, September 2003 VA examination, it was 
confirmed that the veteran was receiving disability benefits 
from the Social Security Administration (SSA).  In part, the 
June 2003 Board remand requested the SSA medical records.  
The RO made several written requests, without response.  In 
May 2004, the RO telephoned a request to SSA headquarters.  
The following day, a SSA technician returned the call, 
stating that there were no medical records on the veteran.  
However, the Board notes that the SSA number in the service 
medical records, service personnel record (DD Form 214), and 
the veteran's original application for VA compensation 
received by the RO in March 1984 is different than the number 
used in the recent attempt to obtain SSA medical records.  
Since the medical records upon which the SSA relied upon may 
be associated with the earlier social security number, VA has 
not exhausted all reasonable attempts to obtain these 
records.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran what 
SSA number is used on his SSA disability 
checks.  

2.  Using the SSA number of the DD Form 
214, the RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  The SSOC 
should contain any notice required by 
38 U.S.C.A. § 5103A(b)(2).  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



